DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
Claims 31, 32, 34, 41, and 47-49 are allowable. Claim 33, previously withdrawn from consideration as a result of a species election requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: Affidavit submitted on 5/17/2021 has successfully disqualified Shchepinov 2010 as the closest prior art. The art does not teach a method for treating or inhibiting the progression of Alzheimer’s Disease, Mild Cognitive Impairment, or Frontotemporal Dementia by administering the claimed polyunsaturated fatty acid or fatty acid ester that is deuterated at one or more bis-allylic positions, as recited in the instant claims. In addition, Applicant has filed Terminal Disclaimer over US Patent Number 10,052,299, which claims a method of treating a medical condition by administering the claimed polyunsaturated fatty acid or fatty acid ester that is deuterated at one or more bis-allylic positions, wherein the medical condition includes a neurodegenerative disease.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Lynn Y Fan/
Primary Examiner, Art Unit 1651